Thomas Clarke and Mary Lake Execx to the Estate of Thomas Lake late of Boston deced late Owners of the Natch called the Be-gining plaints conta Thomas Baker Husband of Mary, Relict and Admx to the Estate of Iohn Smith late of Boston deced or such Estate as did belong unto the sd Smith Defendt in an Action of the case for witholding from the plaint8 the full Summe of three hundred pounds due to these plaint8 for the forfiture of a bond under the hand and Seale of sd Iohn Smith bearing date the. 18th of Novembr 1675. with damages: . . . The Jury . . . found for the plaint8 three hundred pounds breach of bond and costs of Court: At Request of the Defendt and both partys being heard, The Court chancered this Forfiture to Fifty Seven pounds Five Shillings Seven pence in money & costs of Court (not allowing twenty pounds alledged to bee pd wch is left to further proofe) grantd twenty nine Shillings six pence.
Execution issued 10th Novr 1679.
[ Copy of execution and return in S. F. 1813.2.]